Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on May 6, 2022 has been entered. Claims 1, 3, 5, 10, 13, 15 and 18 have been amended. No claims have been canceled. No claims have been added. Claims 1 – 20 are still pending in this application, with claims 1, 10 and 15 being independent.

Priority
This application repeats a substantial portion of prior Application No. 15/395748, filed December 30, 2016, and adds disclosure not presented in the prior application. Because this application claims subject matters which are not in the prior application (e.g. “minimum bounding boxes”, “future crop usage”, etc.), the priority date of the prior application 15/395748 is not granted for this application. The priority date of the instant application is considered as August 31, 2018 of parent application 16/119,371. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1+3), 2 – 9, (10+12), 11 – 14, (15+17), 16 – 19 and 9 of U.S. Patent No. 10,664,702.

Instant Application
Patent No. 10,664,702
1. A computer-implemented method for determining field boundaries and crop forecasts in each field, comprising: 
deriving vegetation indices for each geo-spatial pixel of each image of multi-spectral imagery at a plurality of points in time; 
constructing minimum bounding boxes for each image according to the vegetation indices, the constructing comprising deriving pixel statistics corresponding to temporal differences of the vegetation indices, determining threshold bands according to local maxima and local minima of the pixel statistics, and binarizing the temporal differences of the vegetation indices to determine areas within each image having vegetation indices within the threshold bands; 
generating, based on a neural network analysis of each image and the minimum bounding boxes, a geo-spatial plot of crops including a predicted plot of future crop usage for an area including each field in the multi-spectral imagery; and backpropagating a loss between a semantic segmentation of the multi-spectral imagery and historical labelled multi-spectral imagery.
1.  A computer-implemented method for determining field boundaries and crop forecasts in each field, comprising: 
	deriving vegetation indices for each geo-spatial pixel of each image of multi-spectral imagery at a plurality of points in time;  
	constructing minimum bounding boxes for each image according to the vegetation indices;  
	identifying crops across an area captured in the multi-spectral imagery by analyzing each image of the multi-spectral imagery and the corresponding minimum bounding boxes with a neural network; and 
	generating a geo-spatial plot of crops including a predicted plot of future crop usage for the area including each field in the multi-spectral imagery.


3.  The method of claim 1, wherein constructing minimum bounding boxes 
includes: 
	deriving pixel statistics corresponding to temporal differences of the vegetation indices;  
	determining threshold bands according to local maxima and local minima of the pixel statistics;  
	binarizing the temporal differences of the vegetation indices to determine areas within each image having vegetation indices within the threshold bands; and 
	constructing minimum bounding boxes using contours determined from the binarized temporal differences of the vegetation indices. 


5. The method of claim 1, further comprising training a crop prediction model of the neural network, including: labeling the multi-spectral imagery according to historical ground survey data by geo-spatially fusing each image of the multi-spectral imagery with corresponding ground survey data; evaluating semantic segmentation of the multi-spectral imagery; and backpropagating a loss between the semantic segmentation of the multi-spectral imagery and the labelled multi-spectral imagery.


Claims 1 – 20 discloses every limitation in claims (1+3+5), 2 – 9, (10+12+13), 11 – 14, (15+17+18), 16 – 19 and 9 of U.S. Patent No. 10,664,702, respectively, except for “identifying crops across an area captured in the multi-spectral imagery by analyzing each image of the multi-spectral imagery and the corresponding minimum bounding boxes with a neural network”. Thus, claims 1 – 19 of instant application is broader and anticipated by claims (1+3+5), 2 – 9, (10+12+13), 11 – 14, (15+17+18), 16 – 19 and 9 of U.S. Patent No. 10,664,702.

Claim Rejections - 35 USC § 102/103
No reference is found for 35 USC § 102/103 rejection.

Response to Arguments
No reference is found for 35 USC § 102/103 rejection. 
The Examiner explained to the Applicant’s representative for the double patenting issue back to October 5, 2021 and January 10, 2022 interview, that the double patenting is against parent application 16/119371 (continuation), not for continuation-in-part 15/395748. The priority is given to 16/119371, but not to 15/395748. The Applicant’s representative said he understood and agreed at both occasions. The Applicant’s representative raised this argument again for this time. The Examiner explained in a third time on May 25, 2022 interview. Now, the Applicant’s representative said he understood and agreed again. However, there is still no terminal disclaimed filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668